Citation Nr: 1039089	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  92-08 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a left ear disability.

2.  Entitlement to a higher initial evaluation for residuals of a 
right hand laceration, evaluated as 0 percent (noncompensably) 
disabling from July 15, 1991.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel




REMAND

The Veteran had active military service from April 1976 to March 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1991 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In a January 2008 decision, the Board denied service connection 
for a left ear disability, and denied the Veteran's claim for an 
initial compensable evaluation for residuals of a right hand 
laceration.  In this 2008 decision, the Board found that the 
Veteran's failure to report to several scheduled VA examinations 
was without explanation, and therefore, his absence from the 
scheduled examinations was without good cause.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (CAVC or Court).  

In a November 2009 Memorandum Decision, a CAVC Judge noted that 
the Veteran offered for the first time in his notice of appeal 
and brief to the Court that he had failed to report for the 
scheduled VA examinations because he was in prison in Florida 
beginning in 2002.  The Judge reasoned that the Board was 
therefore unaware that the Veteran had an excuse, and 
consequently could not determine whether the Veteran had had good 
cause for failing to report for the scheduled examinations.  The 
Judge determined that the Veteran's claim should be remanded to 
the Board for consideration of whether the Veteran had good cause 
under 38 C.F.R. § 3.655 for failing to report to several 
scheduled VA examinations, given the newly obtained information 
showing that the Veteran was in prison in Florida since 2002.  In 
arriving at his decision, the Judge stated that if good cause 
under 38 C.F.R. § 3.655 was shown, prior to readjudicating the 
claim, it would be appropriate for the Board to obtain new 
medical examinations to comply with the August 1998 remand order.  
(The Board had remanded the case in August 1998 for the purpose 
of obtaining an examination and medical opinions.)

Compensation and Pension (C&P) examinations were scheduled for 
the Veteran's right hand laceration and left ear disability in 
August 2000, April 2003, August 2003, February 2004 and again in 
March 2007, in order to evaluate the Veteran's claimed 
disabilities.  However, with the exception of the 2000 
examinations, the Veteran failed to report to each of the 
scheduled examinations.  In this regard, VA regulations state:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA examination 
or reexamination and a claimant, without 
good cause, fails to report for such 
examination or reexamination, . . . [and] 
the examination was scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  [However,] [w]hen 
the examination was scheduled in 
conjunction with any other original claim, 
a reopened claim for a benefit which was 
previously disallowed, or a claim for 
increase, the claim shall be denied.

38 C.F.R. § 3.655 (2010) (emphasis added).  As noted above, the 
CAVC Judge in his 2009 Memorandum decision, noted that the 
Veteran offered his excuse of incarceration for the first time in 
his notice of appeal and brief to the Court.  The Judge's opinion 
directs the Board to reconsider whether good cause was shown for 
the Veteran's failure to report to several scheduled examinations 
based on the newly obtained information from the Veteran-his 
imprisonment in Florida since 2002, which, as noted by the Judge, 
was not of record at the time the Board entered its decision in 
2008.  

The Court did not articulate the principle of jurisprudence on 
which it relied to accept new evidence and return the case to the 
Board for consideration of the newly developed information.  By 
returning the case, the Court apparently found that there was a 
basis for concluding that the information first submitted to the 
Court established good cause for the Veteran's failure to report 
to the several scheduled VA examinations.  Consequently, in 
accordance with the Court's directive, the Board finds that 
because the Veteran was in prison, he was unable to report to the 
scheduled VA examinations, and therefore, good cause is shown for 
his failure to report.  New examinations should be scheduled.

In terms of the Veteran's left ear disability, on remand, the VA 
examiner should opine whether it is at least as likely as not 
that any current left ear disability is attributable to the 
Veteran's time spent on active duty.  In forming this opinion, 
the examiner should consider the following information.

The Veteran contends that his left ear disability was caused by 
being subject to C4 explosions during service while standing only 
20 feet away.  He stated that he suffered a perforated eardrum 
and began suffering numerous ear aches from that point forward, 
as well as hearing problems in his left ear, including constant 
ringing in his ears.  The Veteran's April 1976 entrance 
audiological examination reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
15
15
LEFT
20
15
15
20
20

The February 1977 separation audiological evaluation reported 
that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
n/a
20
LEFT
30
20
15
n/a
25

The February 1977 examiner stated that the Veteran was in good 
health and did not mention hearing problems or earaches.  The 
Veteran's service treatment records (STRs) contain a notation 
dated in June 1976, where the Veteran complained of pain in his 
neck and left ear, and stated that he was unable to hear.

An August 1991 treatment record by E.W., M.D. noted that the 
Veteran stated that he had a 14-month history of vertigo that 
occurred when he turned his head in either direction, and noted 
that it began after an episode of weight lifting.  The treatment 
note shows that the Veteran had long-standing hearing loss from 
noise exposure and explosions in the service and he also 
complained of tinnitus.  On examination, Dr. W. noted that the 
canals were clear and assessed the Veteran with perilymph fistula 
versus a benign positional vertigo.

A March 1992 treatment note by L.M., M.D. and S.P., M.D. noted 
that the Veteran presented complaining of loss of balance, 
especially when he turned his head fast.  He underwent an 
audiogram which revealed a high frequency sensorineural hearing 
loss and borderline normal hearing in the lower frequencies.  An 
ENG was inconclusive.  The Veteran reported that his complaints 
first began approximately two years earlier when he first noted 
some bloody otorrhea followed by severe otalgia, which later 
resolved.  He noted that at first his symptoms of loss of balance 
were severe, but had subsided to a more stable level.  He also 
stated that while in the military he was exposed to explosions 
and admits to some tinnitus as well.  The examiner assessed the 
Veteran with probable benign positional vertigo.

The Veteran was afforded a VA examination to evaluate his ears in 
August 2000.  At this examination, the Veteran reported that he 
developed a left tympanic membrane perforation while in the 
service from an explosive concussion-type injury.  The 
perforation was treated in the service with antibiotics and there 
was no surgical treatment, and subsequently the tympanic membrane 
perforation healed.  The Veteran stated that he had experienced 
hearing loss and tinnitus in both ears from that point forward.  
In addition, he noted that in 1990 he re-perforated the left 
tympanic membrane and since that time he had developed problems 
with recurring dizziness.  He stated that if he turned quickly or 
was over-tired, he would lose his balance, and noted that he 
experienced one to two episodes of dizziness per week.  The 
examiner noted that the Veteran had a work-up for his dizziness 
at the Albany Medical Center in 1994, at which point an ENG was 
performed and the Veteran was given a diagnosis of positional 
vertigo.  On examination, the examiner, L.M., M.D., diagnosed the 
Veteran with hearing loss, tinnitus and positional vertigo.

The Veteran was afforded a VA audiological examination in August 
2000, at which point he reported having had hearing loss in the 
left ear and constant tinnitus since service.  Specifically, he 
reported left tympanic membrane perforation in 1976 as a result 
of acoustic trauma, and also reported another tympanic membrane 
perforation in the left ear in 1990 while weight lifting, 
resulting in blood in the left ear.  The Veteran stated that he 
experienced chronic ear infections and vertigo since 1976 and 
noted that he received hearing aids from Albany Medical center in 
1996 that had since been lost.  He denied ear surgery, head 
trauma, and a family history of hearing loss.  On examination, 
the examiner noted that the Veteran's left ear was within normal 
limits through 2 KHz sloping to mild to severe sensorineural 
hearing loss thereafter with good speech discrimination.

In December 2000, after reviewing the Veteran's claims file, 
which was unavailable at the time of the initial August 2000 
examination, the examiner, Dr. M., offered an addendum to his 
initial audiologic examination.  The examiner noted that a review 
of the Veteran's file revealed a left middle ear infection with 
drainage while the Veteran was incarcerated at Sing-Sing prison.  
An ENT examination was performed and mastoid x-rays were taken 
and the patient was subsequently referred to the Albany Medical 
center for further evaluation.  The evaluation consisted of an 
audiogram and ENG which documented asymmetrical hearing loss with 
the hearing loss slightly greater in the left ear than the right 
ear, similar to the one performed at the Northport VA in August 
2000.  The results of the ENG were considered to be a non-
localizing peripheral lesion.  The examiner noted that a review 
of the Veteran's STRs failed to document any evidence of care for 
an explosion type of injury with resulting tympanic membrane 
perforation.  The discharge physical dated in February 1977 did 
not elicit any abnormalities of his ears and an audiogram 
performed at that time showed hearing to be within normal limits 
in both ears.  Based on this analysis, the examiner opined that 
the Veteran's complaints of hearing loss, tinnitus and vertigo 
were not related to any ear condition that began in service or 
that was the result of a service-connected injury.

On remand, an examiner should also evaluate the current severity 
of the Veteran's service-connected residuals of a right hand 
laceration which are currently evaluated as noncompensably 
disabling.  In forming an opinion, the examiner should consider 
the following information.

The Veteran contends that while in the military, he was coming 
through a door and the metal side of the door handle ripped the 
skin off his knuckle and hand and he had to be sent to the 
emergency room for stitches.  The Veteran states that since this 
time, his right hand itches all the time, and during inclement 
weather he cannot grasp things, and has no strength in his right 
hand.

At an August 2000 VA examination, the Veteran reported that he 
lacerated the posterior or part of the back of his right hand 
near his knuckles on a piece of sharp metal.  He stated that he 
was hospitalized for a day or so at Fort Benning while they sewed 
it up.  He reported that the laceration was currently healed but 
that when cold weather comes, he is unable to close his fingers 
completely or grasp things thoroughly, and that it hurts 
occasionally when he does heavy work.  The examiner noted that it 
was warm on the day of the examination and the Veteran had 
complete pain-free motion, a strong grip and movement of his hand 
was normal.  On examination, the examiner diagnosed the Veteran 
with a laceration, located at the dorsum of the right hand at the 
third and fourth knuckles, and noted that he was initially 
treated at a hospital on base.  The examiner reported a soft 
texture, mild tenderness except in cold weather, no adherence, 
ulceration or breakdown of the skin; no elevation or depression 
of the scar, and no underlying tissue loss.  In addition, there 
was no inflammation, edema, or keloid formation, and no 
disfigurement.  He noted that the only limitation of function was 
in cold weather when he could not close his hands thoroughly.

In light of the above, the case is REMANDED for the following 
actions:

1.  VA examinations should be scheduled.  
If the Veteran is currently incarcerated, 
an attempt should be made to obtain 
permission from the correctional facility 
to request that he be transported to the 
nearest VA medical center to conduct the 
requested examinations.  If this is not a 
possibility, it should be determined 
whether the examinations can be conducted 
at the correctional facility.

Left ear examination:  the Veteran should 
be afforded a left ear audiological 
evaluation, and a left ear disease 
examination, to assess the nature of all 
left ear disorders (the Veteran has claimed 
various manifestations due to left ear 
disease, including vertigo, hearing loss, 
dizziness, and headaches).  The examiner 
who evaluates the Veteran's left ear should 
obtain audiometric test results, examine 
the claims file, and provide definitive 
diagnoses of each left ear disorder found.  
For each such disorder, the examiner should 
provide an opinion as to the medical 
probability that such disorder began during 
military service, or is otherwise 
attributable to service or event(s) 
coincident therewith.  All opinions should 
contain a detailed rationale, including an 
explanation of the evidence suggesting any 
ear problem in service, such as the 
separation audiogram.

Hand examination:  the Veteran should be 
scheduled for a VA examination to determine 
the extent of disabling manifestations due 
to the right hand laceration.  The examiner 
should be asked to provide detailed 
findings as to all functional impairment 
caused by the laceration residuals, and to 
say whether any scarring is tender, 
painful, ulcerated, deep, unstable, 
superficial, or associated with underlying 
soft tissue damage.  The size of any 
scarring should be described.

The Veteran should be informed that failure 
to report for the scheduled examinations 
without good cause could result in the 
denial of his claim or readjudication of 
his claim based on the evidence of record.  
See 38 C.F.R. § 3.655 (2010).  After the 
requested reports have been completed, the 
reports should be reviewed to ensure that 
they are in complete compliance with the 
directives of this remand.  If any report 
is deficient in any manner, it should be 
returned to the examiner.

2.  After undertaking any other development 
deemed appropriate, adjudicate the claim of 
service connection for a left ear 
disability, and entitlement to an initial 
compensable rating for residuals of a right 
hand laceration.  If any benefits sought 
are not granted, furnish the Veteran and 
his representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

